DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Similar limitation (“the first end” and/or “the second end”) is/are found in claims 5, 6, 7, 15 and 16. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 8-14, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hetzler, US Pat. 8,884,733.
Regarding claims 1 and 12, Hetzler teaches a resistor (and the method manufacturing a resiostor) with temperature coefficient of resistance (TCR) compensation (temperature dependency reduction; see col. 2, lines 9-15), the resistor comprising:
a resistive strip 4 (see figure 2) positioned between a first conductive strip 2 and a second conductive strip 3, each of the first and second conductive strips having an internal area (area where incisions 10 and 11 are made);
the first conductive strip 2 comprising a first main terminal 5;
a first TCR adjustment slot 10 formed in the internal area of the first conductive strip 2, the first TCR adjustment slot 10 defining a first voltage sense terminal 7 (voltage contact ; col. 5, line 6) adjacent the first TCR adjustment slot 10, the first TCR adjustment slot 10 positioned between the first main terminal 5 and the resistive strip 4;
the second conductive strip 3 comprising a second main terminal 6; and
a second TCR adjustment slot 11 formed in the second conductive strip 3, the second TCR adjustment slot 11 defining a second voltage sense terminal 8 adjacent the second TCR adjustment slot 11,
the second TCR adjustment slot 11 positioned between the second main terminal 6 and the resistive strip 4 (see figure 2).
Regarding claims 2 and 13, Hetzler teaches the resistor, wherein the first TCR adjustment slot 10 has a first end (vertical cut into the terminal 2) extending in a first direction and a second 
Regarding claims 3 and 14, Hetzler teaches the resistor, wherein the second TCR adjustment slot 11 has a first end extending in a third direction (vertical cut into terminal 3; claim does not limit that the first and the third directions different), and a second end extending in a fourth direction, the third direction and the fourth direction being different directions (direction changed to 70 degree angle; see figure 4 and col. 5, lines 23-29).
Regarding claim 4, Hetzler teaches the resistor, wherein the first end (end of the incision 10 towards resistor 4; see figure 2) of the first TCR adjustment slot has a rounded profile and wherein the second end (end of the incision 11 towards the resistor 4) of the first TCR adjustment slot has a rounded profile.
Regarding claims 8 and 17, Hetzler teaches the resistor, wherein the first direction (vertical direction cut) is a different direction than the third direction or the fourth direction (see figures 2 and 4).
Regarding claims 9 and 18, Hetzler teaches the resistor, wherein the second direction (vertical direction cut) is a different direction than the third direction or the fourth direction (see figures 2 and 4).
Regarding claims 10 and 19, Hetzler teaches the resistor, wherein the first TCR adjustment slot has a size (width “b”; col. 5, lines 30-33) configured to adjust a TCR value of the resistor (the cuts influence the current course to decease the temperature dependency (col. 5, lines 55-60 and col. 6, lines 5-10), and wherein the second TCR adjustment slot has a size configured to adjust a TCR value of the resistor.
Regarding claims 11 and 20, Hetzler teaches the resistor, further comprising a resistance calibration slot 9 (see figure 2 and col. 5, lines 16-18) formed in the resistive strip.
Allowable Subject Matter
Claims 5, 6, 7, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5, the prior art record do not teach a second end of the first TCR adjustment slot having a rounded profile.  Claims 6 and 7 depend on claim 5, and claim 16 depend on claim 15.
The second end of the first TCR, in the rounded profile allows for fine tuning the TCR compensation to a desired level.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kameko et al., teaches a current sensing resistor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833